Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maini et al (WO 2013/132303 A1) hereinafter Maini.
Regarding Claim 10 Maini teaches (Fig 1-2) a manipulator comprising: an articulated boom (Fig 1-2) configured to be folded out and including: a turntable (Fig 1)  that can be rotated about a vertical axis (Fig 1), a plurality of boom segments (12) , the boom segments (12) are pivotable about respective articulation axes at articulation joints relative to an adjacent boom segment or relative to the turntable (Fig 1)  via respective drive assemblies (13) , the drive assemblies (13) each coupled to hydraulic control lines (Fig 1), wherein a last of the boom segments (12) of the plurality of boom segments (12) includes a boom tip (Fig 1), and electrically-actuated proportional valves (35) respectively arranged directly on or in proximity to the respective drive assemblies (13) to be controlled and respectively coupled to the hydraulic control lines (Fig 1) of the respective drive assembly (13); a remote control (18) having at least one control lever (Fig 2), the control lever (Fig 2) configured to be displaced in a plurality of actuating directions (Fig 2); and an electronic controller (17, 31)configured to actuate the drive assemblies (13) via a travel command (Fig 2), wherein the travel command indicates a desired movement of the boom tip or of an end tube attached to the boom tip (Fig 2), wherein the travel command is generated in response to displacement of the control lever (lever of remote controller 18) into at least one of the plurality of 
Regarding Claim 11 Maini teaches (Fig 1-2) wherein the travel command indicates a desired movement of the boom tip of the articulated boom (Fig 1-2) or of the end tube attached to the boom tip in in any coordinate system (Fig 2)
Regarding Claim 12 Maini teaches (Fig 1-2) wherein at least one of the electrically-actuated proportional valves (35) is actuatable using a stepper motor (is capable of being actuated using a stepper motor) (Fig 2).
Regarding Claim 17 Maini teaches (Fig 1-2) wherein the electronic controller (17, 31)is configured to generate actuation signals for the drive assemblies (13) to damp vibrations of the articulated boom (page 11, lns.26-28).
Regarding Claim 18 Maini teaches (Fig 1-2) a local electronic controller (17, 31)configured to receive the travel command and convert the travel command into actuation signals for the electrically-actuated proportional valves (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Maini  in view of Langen et al. (US 6, 256,986 B1) hereinafter Langen.
Regarding Claim 13 Maini teaches (Fig 1-2) an electrically actuated valves (35) including a housing (external surface) (see Fig 1-2). However, Maini remains silent regarding wherein the at least 
However, Langen discloses a work machine comprising valve (4) supplying fluid to actuator (6) (Fig 1). Langen further teaches a stepper motor (7) driving the valve (4) whereby the stepper motor actuates valve piston (9) located within valve housing (Fig 1). Langen further discloses a reset spring device (10) that places the valve (4) in a neutral position (Fig 2). Langen states such valve arrangement allows an economic and easy mechanism for actuating the valve (Col. 5, lns.18-21).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Maini to include the teachings of Langen by including a valve piston in the housing, a reset spring, and a stepper motor. Doing so results in forming a valve arrangement that allows an easy and economic valve actuating mechanism.
Allowable Subject Matter
Claims 14-16 are objected to but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIY TEKA/               Primary Examiner, Art Unit 3745